Madsen, C.J.
¶47 (concurring in the dissent) — I agree with the majority that Joel Condon was entitled to a jury *327instruction on second degree intentional murder as a lesser included offense to aggravated premeditated murder. However, considering that Condon bases his challenge to the failure to instruct on a lesser offense on lack of premeditation and the jury convicted Condon of premeditated murder and first degree burglary, as well as the fact that the jury followed the instructions, which included an admonishment not to consider felony murder unless it could not agree on aggravated premeditated murder, I am convinced that the error in failing to give the lesser included instruction was harmless in this case. Therefore, I concur with the dissent in its harmless error analysis and its result.